 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    DELBERT RONDEL GARDNER,                           No. 2:18-cv-0741 MCE DB P
12                       Plaintiff,
13              v.                                      ORDER
14    JERRY E. BROWN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff claims defendants have failed to provide him with

19   adequate medical treatment and have handled his administrative appeals improperly. The matter

20   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

21   Rule 302.

22          On May 28, 2019, the magistrate judge filed findings and recommendations herein which

23   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

24   and recommendations were to be filed within fourteen days. (ECF No. 38.) Plaintiff has not filed

25   objections to the findings and recommendations.1

26
            1
27           Plaintiff filed several motions and requests since the court issued its findings and
     recommendations. (ECF Nos. 39, 40, 43.) However, none of these filings contain objections to
28   the May 28, 2019 findings and recommendations.
                                                      1
 1           The Court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 3   ORDERED that:
 4           1. The findings and recommendations filed May 28, 2019, (ECF No. 38) are ADOPTED
 5   in full; and
 6           2. Plaintiff’s motion for injunctive relief (ECF No. 30) is DENIED.
 7           IT IS SO ORDERED.
 8   Dated: July 2, 2019
 9
10
11
12
13
14
15
16

17
18
     gard0741.800.inj.rel.30
19

20
21
22
23
24
25
26
27
28
                                                     2
